DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-16 have been presented for examination on the merits. 

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-8 in the reply filed on 05/09/22 is acknowledged. Since claims 7-8 are dependent on claim 1 and encompass all of its limitations, claim 1 as well as elected claims 7-8 are examined here.  Accordingly, claims 1 and 7-8 are under examination and claims 2-6 and 9-16 are withdrawn. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The specification discloses that “Inflammatory diseases mediated by T cell are a major cause of morbidity and mortality and include autoimmune diabetes, scleroderma, MS, and graft versus host disease” (See PG Pub at [0035]), which meet the written description and enablement provisions of 35 USC 112, first paragraph.  However, claims 1 and 7-8 are directed to encompass a method of treating inflammatory autoimmune disease, which only correspond in some undefined way to specifically instantly disclosed diseases.  The Specification also lacks any disclosure on a method of treating any and all inflammatory autoimmune diseases by the SEQ ID No. 1 of claims 7-8. Only the specifically disclosed inflammatory diseases meet the written description provision of 35 USC § 112, first paragraph. The broad genus however does not due to lacking disclosure or sufficient information for what the diseases are and how they are treated which encompass a myriad of possibilities.  The specification provides no guidance regarding the claimed methods.  The specification provides insufficient written description to support the genus encompassed by the claim.
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116).
With the exception of the above specifically disclosed diseases, the skilled artisan cannot envision the detailed diseases and the encompassed methods.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for administering a formulation. See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence. Finally, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
...To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."   Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  
Therefore, only the above recited diseases, but not the full breadth of the claim(s) meet the written description provision of 35 USC § 112, first paragraph.  The species specifically disclosed are not representative of the genus because the genus is highly variant.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 USC § 112 is severable from its enablement provision (See page 1115).

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "to the nanoparticle" in the method of claim 7.  There is insufficient antecedent basis for this limitation in the claim. However, neither claim 7 or its parent claim 1 recite a nanoparticle. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Prasse et al (Inhaled vasoactive intestinal peptide exerts immunoregulatory effects in sarcoidosis). 

Prasse et al teach that vasoactive intestinal peptide (VIP) is a 28-aa neuropeptide released from neural cells and by TH2 cells in response to antigen stimulation. VIP is a potent antiinflammatory agent that affects both innate and adaptive immunity and has been proved effective in the treatment of various experimental models of inflammatory and autoimmune diseases (See page 540, 2nd col., 2nd para). 
It is disclosed that for VIP treatments, the patients received 50 μg synthetic VIP four times daily by inhalation by way of an ultrasonic nebulizer for 28 days (See page 541, 1st col., 2nd para). 
Prasse et al state that a previous study demonstrated that, after intravenous administration of radiolabeled VIP, more than 30% of the peptide was rapidly found in the lung and points to inhalation of VIP as an attractive application route. VIP inhalation was safe and well tolerated by all patients. “We did not observe any severe adverse event, including effects on blood pressure and heart rate or on bone marrow, liver, and kidney functions” (See page 543, 2nd col., Discussion). 
It is concluded that the inhalation of VIP has clear immunoregulatory effects in humans. VIP inhalation might be an attractive therapeutic option for patients with chronic inflammatory lung diseases, particularly those with pulmonary sarcoidosis. A new immunoregulatory treatment strategy that increases Treg counts without any obvious side effects and without systemic immunosuppression would be highly desirable (See page 547, 2nd col., Conclusion). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Prasse et al (Inhaled vasoactive intestinal peptide exerts immunoregulatory effects in sarcoidosis) in view of Waller et al (US 20130302351). 

	Prasse et al’s teachings are delineated above and incorporated herein. 
Presse et al teach an effective method of treating inflammatory autoimmune disease such as sarcoidosis by inhalation of an effective amount of vasoactive intestinal peptides (VIP) to the subject in need thereof. Presse et al is silent with regard to HSDAVFTDNYTRLRKQMAVKKYLNSILN (SEQ ID No:1) as claimed in claims 7-8. However, this selection would have been obvious to one of ordinary skill in the art based on the teaching of Waller et al. 
	
	Waller et al teach that the terms "vasoactive intestinal peptide" and "VIP" refer to (SEQ ID NO:3) HSDAVFTDNYTRLRKQMAVKKYLNSILN unless the context suggests otherwise. VIP is a multifunctional endogenous polypeptide that modulates both innate and adaptive immunity at multiple levels of immune cell differentiation and activation” (See [0051]).
It is disclosed that some examples of VIP antagonist include [Ac-Tyr1,D-Phe2]GRF 1-29, amide, i.e., HSDAVFTDNYTRLRK QLAVKKYLNSILN (Modifications: Phe-6=p-Cl-D-Phe, Asn-34=C-terminal amide). It is contemplated that any of these molecules may be modified with hydrocarbon or polyethylene glycol groups in order to provide improve properties such as solubility, bioavailability, and/or biological degradation (See [0054]). 
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Waller et al with that of Prasse et al to arrive at the instant invention. It would have been obvious to do so because Presse et al teach that inhaled vasoactive intestinal peptides (VIP) achieve immunoregulatory effects in sarcoidosis. Waller et al also disclose the effect of VIPs including the SEQ ID No. 1 (as claimed) as a suitable VIP for modulating immunity and its C-terminal modification. 
	As such one of ordinary skill in the art would have been motivated to have selected the specific SEQ ID No. 1 of Waller et al as the VIP of choice for the method of treatment in Prasse et al with a reasonable expectation of success.  
	The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shandler et al (US 20160045572). 

Shandler et al teach synthetic amino acids and compositions comprising a vasoactive intestinal peptide (VIP) (See abstract and [0005]-[0006]).
The said composition comprising a VIP analog is in the preparation of a medicament for treating or preventing pulmonary hypertension, autoimmune disease, inflammatory disease, etc, (See [0036] and [0276]). 
The routes of administration include via inhalation, via nebulizer and via injection. The said pharmaceutical composition may be introduced by liposome or other nanoparticle device (See [0301]). 
Example 1 describes “how the polypeptide analogs are manufactured. The sequence of human vasoactive intestinal peptide (VIP) is given below, using the standard one-letter code for proteinogenic amino acid residues. For purposes of interpretation "position 1" of the sequence below is the N-terminal histidine. Each amino acid residue is numbered in sequence from the N-terminal end of the polypeptide to the C-terminal HSDAVFTDNYTRLRKQMAVKKYLNSILN” (See [0517] and Tables 2 and 14). 

Shandler et al do not anticipate administration of the VIPs to the patient via inhalation or as a nanoparticle. However, it would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Shandler et al to arrive at the instant invention. One of ordinary skill in the art would have been motivated to follow Shandler et al’s method to make the claimed formulations comprising a VIP or agonist and treat a subject in need of autoimmune inflammatory disease with inhalation of said formulation because Shandler et al teach each and every element and limitation and teaches inhalation of VIP comprising formulations as an effective route of administration and formulation for treating autoimmune inflammatory disorders. Shandler et al also teach the specific VIP sequences including the SEQ ID No. 1 as claimed. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghi et al (US 20160220642) in view of Sung et al (7,901,666). 

Sadeghi et al teach modified vasoactive intestinal peptides (VIPs), encoding polynucleotides and vectors, as well as pharmaceutical compositions comprising the same (See Abstract). 
The said modified VIP contains an N- or C-terminal fusion to an elastin-like-peptide (ELP). Such modified VIP molecules may show an increased circulatory half-life or persistence in the body, and/or an altered binding preference for VPAC2 over VPAC1 (See [0008] and [0048]).
Disclosed are methods of treating, ameliorating, or preventing a condition in a mammal, including immunological (e.g., autoimmune) conditions. For example, the modified VIP may be used to adjust the balance between pro-inflammatory and anti-inflammatory effectors in a patient, including a patient suffering from an autoimmune disease or inflammatory condition. Exemplary indications for the modified VIP include hypertension, chronic obstructive pulmonary disease (COPD), diabetes, myocardial fibrosis, arthritis, inflammatory bowel disease (IBD), etc, (See [0014] and [0111]).
Sadeghi et al teach that mature VIP has 28 amino acid residues with the following sequence: HSDAVFTDNYTRLRKQMAVKKYLNSILN (SEQ ID NO: 13) (See [0035]). 
It is disclosed that “VIP-containing nerves, normally plentiful in the pulmonary artery, have been reported to be absent in pulmonary arteries from patients with pulmonary hypertension, and inhalation of the peptide had a beneficial therapeutic effect on those patients” (See [0114]).
Sadeghi et al teach a method of treating inflammatory autoimmune diseases by administration of a formulation comprising a VIP, such as HSDAVFTDNYTRLRKQMAVKKYLNSILN (SEQ ID NO: 13) by inhalation. However, Sadeghi et al lack a disclosure on the said VIP being in a nanoparticle form. This is known in the art as taught by Sung et al. 

Sung et al teach nanoparticles for protein drug delivery, a pharmaceutical composition for treating a subject comprising two or more bioactive nanoparticles (See Abstract, Summary and claim 1). 
Exemplary drugs include, gastrointestinal peptides, such as vasoactive intestinal peptide (VIP), etc, (See Col. 18, lines 17-28). 
It is disclosed that the delivery means for administering the said bioactive nanoparticles to the subject may include intravenous, inhalational, intranasal, nasal aerosol, pulmonary, and combinations thereof (See Co. 55, lines 30-45).	

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to, given the teachings of Sadeghi et al to have looked in the art for specific forms of inhalation, such as nanoparticles as taught by Sung et al with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Sadeghi et al teach a method of effectively treating inflammation and autoimmune related diseases by administration of formulations comprising a VIP or agonist to a subject in need of autoimmune inflammatory disease. Sadeghi et al teach that inhalation of said formulations are beneficial to patients lacking VIP.  An exemplified VIP is the SEQ ID No. 1 as claimed.
Sung et al teach administration of proteins such as VIPs in a nanoparticle form and via inhalation. As such one of ordinary skill in the art having possession of both references would have been motivated to have selected nanoparticles as the suitable form for inhalation of VIP containing compositions.   
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1 and 7-8 are rejected and claims 2-6 and 9-16 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/           

Mina Haghighatian
Primary Examiner
Art Unit 1616